Order entered December 19, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00662-CR

                  MARK RAYMOND HUTSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-82014-2022

                                    ORDER

      Appellant was convicted of aggravated sexual assault of a child, continuous

sexual assault of a child, and two counts of sexual assault of a child. His brief

names a testifying witness who was a minor at the time of the offense and

complainant’s boyfriend who was a minor at the time of the offense. Because the

brief is in violation of rule 9.10 of the Texas Rules of Appellate Procedure, we

STRIKE appellant’s brief. See TEX. R. APP P. 9.10(a)(3),(b).
      We ORDER appellant to file, within FIFTEEN DAYS of the date of this

order, an amended brief that identifies the testifying witness and complainant’s

boyfriend by initials only.




                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE